UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 3/31 Date of reporting period: 3/31/2016 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Short-Intermediate Municipal Bond Fund ANNUAL REPORT March 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 23 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Board Members Information 36 Officers of the Fund 39 FOR MORE INFORMATION Back Cover Dreyfus Short-Intermediate Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Short-Intermediate Municipal Bond Fund, covering the 12-month period from April 1, 2015, through March 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period was a time of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December 2015 to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, where reduced industrial demand and declining currency values sparked substantial declines in commodity prices. These developments proved especially challenging for financial markets in August 2015 and January 2016, when stocks and high yield bonds fell sharply. However, riskier asset classes subsequently recovered a significant portion of their losses when investors’ worst fears failed to materialize. While we are encouraged that stabilizing commodity prices and continued strength in the U.S. economy have recently supported the financial markets, we expect market volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation April 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2015, through March 31, 2016, as provided by Thomas Casey and Jeffrey Burger, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended March 31, 2016, Dreyfus Short-Intermediate Municipal Bond Fund’s Class A shares produced a total return of 0.95%, Class D shares returned 1.10%, Class I shares returned 1.20%, and Class Y shares returned 1.21%. 1 In comparison, the fund’s benchmark, the Barclays 3-Year Municipal Bond Index (the “Index”), which is not subject to fees and expenses like a mutual fund, produced a total return of 1.54% for the same period. 2 Municipal bonds produced positive total returns over the reporting period amid robust demand for competitive levels of after-tax income. The fund modestly lagged its benchmark, as its holdings of higher quality, lower yielding bonds trailed market averages. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital. To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax. The fund invests only in municipal bonds rated investment grade or the unrated equivalent as determined by Dreyfus at the time of investment. The fund invests primarily in municipal bonds with remaining maturities of five years or less and generally maintains a dollar-weighted average portfolio maturity of two to three years. The portfolio managers focus on identifying undervalued sectors and securities, and minimizing the use of interest rate forecasting. The portfolio managers select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. They also actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. Flight to Safety Supported Municipal Bonds Municipal bonds were influenced during the reporting period by bouts of economic uncertainty. The U.S. economy grew at a robust pace early in the reporting period, but global economic instability and declining commodity prices soon made investors more cautious. Consequently, investors turned away from riskier assets and toward high-quality securities. Demand was especially robust for securities with competitive income profiles, and the after-tax yields of municipal bonds generally compared favorably with those of taxable U.S. Treasury securities. Municipal bonds with intermediate- and long-term maturities benefited from falling long-term interest rates, and short-term securities produced positive returns even as the Federal Reserve Board (the “Fed”) raised short-term interest rates in December 2015. Supply-and-demand influences in the municipal bond market also proved favorable. New issuance volumes increased over much of 2015 when issuers rushed to refinance existing debt before the Fed’s rate hike, but the supply of newly issued securities subsequently moderated amid steady investor demand. Municipal bonds were further supported by generally improving credit conditions as tax revenues recovered beyond pre-recession levels for most states. Pockets of fiscal instability in Puerto Rico, Illinois, Chicago, and New Jersey had little impact on the national market. 3 DISCUSSION OF FUND PERFORMANCE (continued) Higher Quality Holdings Dampened Relative Results The fund’s performance compared to its benchmark was undermined to a modest degree by its holdings of higher quality municipal bonds. Lower yielding bonds backed by essential municipal services—such as sewer systems, waterworks, and education facilities—particularly weighed on relative results. The fund achieved better relative performance through overweighted positions in higher yielding revenue bonds and underweighted exposure to general obligation and escrowed bonds. Results were especially strong among A-rated bonds backed by hospitals, airports, pre-paid gas contracts, and the states’ settlement of litigation with U.S. tobacco companies. The fund also benefited from lack of direct exposure to municipal bonds from Puerto Rico and Illinois. Our interest rate strategies also proved advantageous, as a slightly long average duration and an emphasis on maturities in the four- to five-year range enabled the fund to participate more fully in the benefits of falling long-term interest rates. A Constructive Investment Posture We remain optimistic regarding the prospects for the municipal bond market as the U.S. economy continues to grow, but we are aware of the potential risks posed by political uncertainty and rising interest rates. As of the reporting period’s end, municipal bonds continued to offer competitive yields compared to U.S. Treasury securities. While we expect one or more additional rate hikes over the remainder of 2016, they likely will be modest and gradual. Therefore, we have retained the fund’s slightly long average duration, which is intended to help capture incrementally higher levels of current income. We also have maintained underweighted exposure to general obligation bonds and relatively heavy positions in higher yielding revenue-backed bonds. To help control risks, we have constructed a diversified portfolio, including bonds backed by essential municipal services. April 15, 2016 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares. Had this charge been reflected, returns would have been lower. Class D, I, and Y shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until August 1, 2016, at which time it may be extended, modified, or terminated. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays 3-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 3-year tax-exempt bond market, consisting of municipal bonds with maturities of 2-4 years. Index returns do not reflect the fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Short-Intermediate Municipal Bond Fund Class A shares, Class D shares, Class I and Class Y shares and the Barclays 3-Year Municipal Bond Index † Source: Lipper Inc. †† The total return figures presented for Class A shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 8/3/09 (the inception date for Class A shares), adjusted to reflect the applicable sales load for this share class. The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 7/1/13 (the inception date for Class Y shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class D, Class I and Class Y shares of Dreyfus Short-Intermediate Municipal Bond Fund on 3/31/06 to a $10,000 investment made in the Barclays 3-Year Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in short-intermediate term municipal securities and maintains a portfolio with a weighted average maturity ranging between 2 and 3 years. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 3-year tax-exempt bond market, consisting of municipal bonds with maturities of 2-4 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 3/31/16 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (2.5%) 8/3/09 -1.55% 0.76% 2.14% † without sales charge 8/3/09 0.95% 1.28% 2.40% † Class D shares 4/30/87 1.10% 1.43% 2.50% Class I shares 12/15/08 1.20% 1.52% 2.58% † Class Y shares 7/1/13 1.21% 1.50% † 2.54% † Barclays 3-Year Municipal Bond Index 1.54% 1.80% 3.07% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The total return performance figures presented for Class A shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 8/3/09 (the inception date for Class A shares), adjusted to reflect the applicable sales load for this share class. The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 7/1/13 (the inception date for Class Y shares). 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Short-Intermediate Municipal Bond Fund from October 1, 2015 to March 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2016 Class A Class D Class I Class Y Expenses paid per $1,000 † $ 3.71 $ 2.96 $ 2.46 $ 2.46 Ending value (after expenses) $1,005.80 $1,006.60 $1,007.10 $1,007.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2016 Class A Class D Class I Class Y Expenses paid per $1,000 † $ 3.74 $ 2.98 $ 2.48 $ 2.48 Ending value (after expenses) $1,021.30 $1,022.05 $1,022.55 $1,022.55 † Expenses are equal to the fund’s annualized expense ratio of .74% for Class A, .59% for Class D, .49% for Class I and .49% for Class Y, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS March 31, 2016 Long-Term Municipal Investments - 97.9% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Alabama - 1.1% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 Arizona - 2.5% Arizona School Facilities Board, COP 5.00 9/1/20 2,500,000 2,900,375 Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/18 3,150,000 3,446,604 Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) 5.00 7/1/17 3,000,000 3,162,960 Tucson, Water System Revenue 5.00 7/1/20 3,000,000 3,480,870 Arkansas - .2% Arkansas Development Finance Authority, HR (Washington Regional Medical Center) 5.00 2/1/20 1,070,000 California - 1.7% California, GO (Various Purpose) 5.00 12/1/19 3,105,000 3,563,081 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/19 1,500,000 1,709,190 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/17 1,430,000 1,509,622 University of California Regents, General Revenue 5.00 5/15/20 1,500,000 1,746,510 Colorado - .9% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/18 1,180,000 1,294,590 Colorado Educational and Cultural Facilities Authority, Revenue (Johnson and Wales University Project) 5.00 4/1/18 2,000,000 2,150,380 Jefferson County School District Number R-1, GO 3.00 12/15/16 1,000,000 1,017,230 Connecticut - .9% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 4.00 9/1/18 2,750,000 2,959,935 8 Long-Term Municipal Investments - 97.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Connecticut - .9% (continued) Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/19 1,500,000 1,697,340 District of Columbia - .2% District of Columbia, Income Tax Secured Revenue 5.00 12/1/16 1,200,000 Florida - 7.7% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 5,700,000 6,466,935 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/19 5,000,000 5,604,850 Florida Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/18 3,425,000 3,739,175 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/17 4,365,000 4,602,107 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/19 3,270,000 3,693,923 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/20 1,850,000 2,148,738 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 4.00 4/1/16 1,250,000 1,250,000 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/19 1,200,000 1,361,136 Miami-Dade County, Aviation Revenue 4.00 10/1/17 3,725,000 3,901,788 Miami-Dade County, Aviation Revenue 5.00 10/1/20 3,100,000 3,586,855 South Florida Water Management District, COP (Master Lease Purchase Agreement) 5.00 10/1/20 1,500,000 1,754,160 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 4.00 9/1/17 1,055,000 1,100,618 Georgia - 4.6% Georgia, GO 5.00 2/1/17 5,000,000 5,186,250 Gwinnett County School District, Sales Tax GO 5.00 8/1/20 4,000,000 4,682,360 Main Street Natural Gas, Inc., Gas Project Revenue (Guaranty Agreement; JPMorgan Chase Bank) 5.00 3/15/19 2,000,000 2,206,080 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.00 1/1/19 2,315,000 2,567,520 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 97.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Georgia - 4.6% (continued) Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.00 1/1/20 5,475,000 6,248,563 Public Gas Partners, Inc., Gas Project Revenue (Gas Supply Pool Number 1) 5.00 10/1/16 2,800,000 2,863,476 Illinois - 8.9% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 1,105,000 1,178,074 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,350,000 4,487,938 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/20 1,985,000 2,189,971 Chicago, Second Lien Water Revenue Project 4.25 11/1/18 1,050,000 1,114,166 Greater Chicago Metropolitan Water Reclamation District, GO 5.00 12/1/19 1,700,000 1,934,192 Greater Chicago Metropolitan Water Reclamation District, GO 5.00 12/1/20 1,850,000 2,158,469 Illinois, Sales Tax Revenue (Build Illinois Bonds) 5.00 6/15/17 5,570,000 5,857,579 Illinois, Sales Tax Revenue (Build Illinois Bonds) (Insured; National Public Finance Guarantee Corp.) 5.75 6/15/18 2,930,000 3,231,116 Illinois Finance Authority, Revenue (OFS Healthcare System) 5.00 11/15/20 2,405,000 2,769,622 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) 5.00 8/15/16 2,105,000 2,139,901 Illinois Finance Authority, Revenue (The University of Chicago) 5.00 10/1/20 2,590,000 3,016,780 Illinois Finance Authority, Revenue (The University of Chicago) 5.00 10/1/20 1,200,000 1,397,736 Kane County Forest Preserve District, GO 4.00 12/15/16 6,000,000 6,139,860 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 5,500,000 5,944,730 Springfield, Senior Lien Electric Revenue 5.00 3/1/20 2,000,000 2,272,120 Indiana - .6% Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/20 1,000,000 1,130,070 10 Long-Term Municipal Investments - 97.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Indiana - .6% (continued) Rockport, PCR (Indiana Michigan Power Company Project) 1.75 6/1/18 2,000,000 2,010,540 Kansas - .5% Kansas Department of Transportation, Highway Revenue 0.69 9/1/19 1,180,000 a 1,169,179 Kansas Turnpike Authority, Turnpike Revenue 5.00 9/1/17 1,255,000 1,331,229 Louisiana - 1.8% East Baton Rouge Sewerage Commission, Revenue 5.00 2/1/20 1,000,000 1,146,550 Louisiana Citizens Property Insurance Corporation, Assessment Revenue 5.00 6/1/20 3,100,000 3,543,765 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/18 4,250,000 4,595,270 Maryland - 1.2% Maryland, GO (State and Local Facilities Loan) 5.25 8/1/20 5,000,000 Michigan - 5.1% Michigan, State Trunk Line Revenue 5.00 11/15/17 3,830,000 4,094,844 Michigan Building Authority, Revenue (Facilities Program) 5.00 4/15/20 2,200,000 2,533,036 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/20 1,000,000 1,149,350 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax GO Local Project Bonds) 5.00 5/1/19 4,250,000 4,729,187 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/17 3,000,000 3,111,990 Michigan Finance Authority, Student Loan Revenue 5.00 11/1/19 1,600,000 1,766,304 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 1/1/21 3,000,000 3,393,060 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/19 5,000,000 5,574,850 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 97.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Minnesota - 1.4% Minnesota, State General Fund Appropriation Bonds 5.00 3/1/17 5,470,000 5,689,511 University of Minnesota Regents, GO 5.00 12/1/16 1,520,000 1,566,147 Missouri - 1.9% Kansas City, Sanitary Sewer System Improvement Revenue 4.00 1/1/21 1,000,000 1,133,340 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/20 3,960,000 4,522,003 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 4.00 1/1/19 1,500,000 1,623,870 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/19 2,335,000 2,666,010 Nebraska - .7% Omaha Public Power District, Electric System Revenue 5.00 2/1/19 3,150,000 Nevada - 1.6% Nevada, Highway Revenue (Motor Vehicle Fuel Tax) 4.00 12/1/17 5,000,000 5,270,850 Nevada, Unemployment Compensation Fund Special Revenue 5.00 6/1/18 2,500,000 2,682,425 New Jersey - 3.0% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/17 2,000,000 2,068,880 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/20 1,275,000 1,384,204 New Jersey Educational Facilities Authority, Higher Education Facilities Trust Fund Revenue 5.00 6/15/19 1,980,000 2,138,519 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/20 3,000,000 3,345,570 New Jersey Turnpike Authority, Turnpike Revenue 0.95 1/1/18 2,500,000 a 2,491,275 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/19 3,720,000 4,120,421 12 Long-Term Municipal Investments - 97.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Mexico - 1.4% Albuquerque Bernalillo County Water Utility Authority, Senior Lien Joint Water and Sewer System Revenue 5.00 7/1/20 1,675,000 1,954,608 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.81 8/1/17 5,395,000 a 5,396,672 New York - 17.1% Long Island Power Authority, Electric System General Revenue 1.19 11/1/18 2,500,000 a 2,489,075 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 1,500,000 1,605,240 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/18 1,000,000 1,108,210 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/19 4,330,000 4,942,522 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/20 1,500,000 1,753,050 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/20 1,500,000 1,753,050 Nassau County, GO (General Improvement) 5.00 1/1/20 5,000,000 5,690,650 New York City, GO 5.00 8/1/18 2,500,000 2,740,775 New York City, GO 5.00 8/1/19 5,750,000 6,507,792 New York City, GO 5.00 8/1/20 3,830,000 4,453,256 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/17 2,000,000 2,088,360 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/20 1,500,000 1,741,350 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Escrowed to Maturity) 5.00 11/1/16 955,000 979,754 New York City Transitional Finance Authority, Revenue (New York City Recovery) 5.00 11/1/17 3,550,000 3,795,163 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/18 1,750,000 1,914,780 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 5,000,000 5,212,800 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 2,500,000 2,785,425 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 97.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 17.1% (continued) New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 3,535,000 3,938,591 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/20 4,000,000 4,618,640 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 3,000,000 3,364,740 New York Transportation Development Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/17 5,000,000 5,157,050 New York Transportation Develpoment Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/19 5,000,000 5,509,500 Port Authority of New York and New Jersey, (Consolidated Bonds, 175th Series) 5.00 12/1/17 3,000,000 3,215,580 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/20 3,400,000 3,934,990 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/17 1,500,000 1,583,580 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.64 12/3/19 5,000,000 a 4,905,200 North Carolina - 1.7% Charlotte, COP (Equipment Acquisition and Public Facilities) 4.00 12/1/16 5,735,000 5,868,339 Charlotte, Water and Sewer System Revenue 5.00 7/1/20 2,400,000 2,802,816 Ohio - .8% Ohio, Common Schools GO Bonds 5.00 3/15/17 4,000,000 Pennsylvania - 4.1% Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/17 10,835,000 11,427,674 Philadelphia, Gas Works Revenue 5.00 8/1/20 4,335,000 4,998,688 Philadelphia School District, GO 5.00 9/1/21 4,250,000 4,701,860 Rhode Island - .5% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/20 2,020,000 14 Long-Term Municipal Investments - 97.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Tennessee - 1.4% Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.25 9/1/21 2,000,000 2,355,680 Tennessee Energy Acquisition Corporation, Gas Project Revenue (Guaranteed Agreement; Goldman Sachs Group, Inc.) 5.00 2/1/21 2,905,000 3,334,853 Tennessee State School Bond Authority, Higher Educational Facilities Second Program Bonds 5.00 11/1/19 1,350,000 1,541,984 Texas - 15.8% Arlington Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/19 1,295,000 1,444,223 Dallas, GO 5.00 2/15/17 5,870,000 6,096,406 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/17 7,400,000 7,886,698 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/18 1,000,000 1,102,640 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/17 1,995,000 2,114,700 Dickinson Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/20 3,260,000 3,732,961 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/19 1,500,000 1,706,010 Houston, Combined Utility System First Lien Revenue 5.00 11/15/19 1,380,000 1,575,477 Houston, Combined Utility System First Lien Revenue 1.30 5/1/20 5,000,000 a 4,978,750 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 5,395,650 Houston, Public Improvement GO 5.00 3/1/20 2,800,000 3,199,336 Lake Travis Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 4.00 2/15/18 4,640,000 4,922,251 Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/20 1,000,000 1,152,200 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/16 2,340,000 2,394,148 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 97.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Texas - 15.8% (continued) Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 4.00 5/15/20 1,000,000 1,111,590 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/20 2,000,000 2,277,840 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/20 1,025,000 1,161,335 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/21 2,040,000 2,395,470 Rockwall, Improvement GO 5.00 8/1/20 4,695,000 5,450,895 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 1,000,000 1,021,930 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/20 6,000,000 6,900,660 San Antonio, Water System Junior Lien Revenue 5.00 5/15/19 1,000,000 1,125,050 Tarrant Regional Water District A Water Control and Improvement District, Water Revenue 5.00 3/1/17 1,360,000 1,414,577 Texas, GO (College Student Loan Bonds) 5.00 8/1/21 4,115,000 4,882,530 Texas Transportation Commission, State Highway Fund Revenue 5.00 10/1/20 3,000,000 3,518,790 Waco, Combination Tax and Revenue Certificates of Obligation 5.00 2/1/20 1,500,000 1,716,630 Utah - 1.9% Intermountain Power Agency, Subordinated Power Supply Revenue 4.00 7/1/17 7,000,000 7,290,500 Intermountain Power Agency, Subordinated Power Supply Revenue 5.00 7/1/19 2,000,000 2,256,540 Virginia - 1.1% Virginia Public School Authority, School Technology and Security Notes 5.00 4/15/18 5,000,000 Washington - 4.5% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/18 5,000,000 5,473,200 Port of Seattle, Intermediate Lien Revenue 5.00 4/1/20 3,000,000 3,430,020 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/17 1,950,000 2,049,040 Seattle, Municipal Light and Power Revenue 5.00 4/1/20 2,000,000 2,306,540 Seattle, Water System Improvement Revenue 5.00 5/1/20 2,500,000 2,896,575 16 Long-Term Municipal Investments - 97.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Washington - 4.5% (continued) Tobacco Settlement Authority of Washington, Tobbaco Settlement Revenue 5.00 6/1/18 3,650,000 3,952,950 Washington, GO (Various Purpose) 5.00 7/1/20 2,465,000 2,866,401 Wisconsin - 1.1% Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/20 2,000,000 2,295,300 Wisconsin, GO 5.00 5/1/19 3,000,000 3,375,810 Total Investments (cost $496,979,419) 97.9% Cash and Receivables (Net) 2.1% Net Assets 100.0% a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. Portfolio Summary (Unaudited) † Value (%) Transportation Services 21.5 Utility-Electric 14.8 Education 11.6 City 8.2 Special Tax 7.7 State/Territory 6.9 Utility-Water and Sewer 4.7 County 4.2 Lease 2.3 Health Care 1.6 Prerefunded (Escrowed to Maturity) .2 Other 14.2 † Based on net assets. See notes to financial statements. 17 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option Tax-Exempt Receipts PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES March 31, 2016 Cost Value Assets ($): Investments in securities—See Statement of Investments 496,979,419 501,750,887 Cash 12,526,615 Interest receivable 5,590,209 Receivable for shares of Beneficial Interest subscribed 850,575 Prepaid expenses 77,531 520,795,817 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 228,213 Payable for investment securities purchased 6,961,136 Payable for shares of Beneficial Interest redeemed 1,064,084 Accrued expenses 114,664 8,368,097 Net Assets ($) 512,427,720 Composition of Net Assets ($): Paid-in capital 507,497,449 Accumulated net realized gain (loss) on investments 158,803 Accumulated net unrealized appreciation (depreciation) on investments 4,771,468 Net Assets ($) 512,427,720 Net Asset Value Per Share Class A Class D Class I Class Y Net Assets ($) 68,147,675 307,974,755 136,235,195 70,095 Shares Outstanding 5,229,473 23,639,105 10,453,189 5,378 Net Asset Value Per Share ($) See notes to financial statements. 19 STATEMENT OF OPERATIONS Year Ended March 31, 2016 Investment Income ($): Interest Income 6,153,365 Expenses: Management fee—Note 3(a) 2,288,787 Distribution fees—Note 3(b) 315,118 Shareholder servicing costs—Note 3(c) 281,718 Trustees’ fees and expenses—Note 3(d) 129,546 Registration fees 104,191 Professional fees 96,947 Custodian fees—Note 3(c) 36,707 Prospectus and shareholders’ reports 18,043 Loan commitment fees—Note 2 5,455 Miscellaneous 47,148 Total Expenses 3,323,660 Less—reduction in expenses due to undertaking—Note 3(a) (610,489) Less—reduction in fees due to earnings credits—Note 3(c) (522) Net Expenses 2,712,649 Investment Income—Net 3,440,716 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 614,552 Net unrealized appreciation (depreciation) on investments 1,350,901 Net Realized and Unrealized Gain (Loss) on Investments 1,965,453 Net Increase in Net Assets Resulting from Operations 5,406,169 See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Year Ended March 31, 2016 2015 Operations ($): Investment income—net 3,440,716 3,253,932 Net realized gain (loss) on investments 614,552 2,058,269 Net unrealized appreciation (depreciation) on investments 1,350,901 (779,943) Net Increase (Decrease) in Net Assets Resulting from Operations 5,406,169 4,532,258 Dividends to Shareholders from ($): Investment income—net: Class A (361,209) (257,320) Class D (2,372,786) (2,625,595) Class I (706,051) (330,488) Class Y (670) (795) Net realized gain on investments: Class A (174,232) (220,747) Class D (807,773) (1,715,873) Class I (242,138) (208,564) Class Y (185) (483) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 39,111,327 14,198,442 Class D 50,925,958 60,289,058 Class I 156,974,903 17,002,105 Class Y - 184,059 Dividends reinvested: Class A 347,350 382,133 Class D 2,929,471 3,997,128 Class I 379,518 353,312 Class Y 154 425 Cost of shares redeemed: Class A (12,167,747) (23,677,822) Class D (80,651,770) (115,031,435) Class I (59,687,731) (15,242,660) Class Y (25,000) (90,184) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 98,136,433 Total Increase (Decrease) in Net Assets 98,877,558 Net Assets ($): Beginning of Period 413,550,162 472,013,208 End of Period 512,427,720 413,550,162 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended March 31, 2016 2015 Capital Share Transactions (Shares): Class A Shares sold 3,011,090 1,085,363 Shares issued for dividends reinvested 26,705 29,289 Shares redeemed (935,894) (1,811,300) Net Increase (Decrease) in Shares Outstanding 2,101,901 Class D Shares sold 3,914,337 4,607,926 Shares issued for dividends reinvested 225,290 306,288 Shares redeemed (6,202,912) (8,789,709) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 12,070,513 1,298,406 Shares issued for dividends reinvested 29,157 27,067 Shares redeemed (4,576,467) (1,165,903) Net Increase (Decrease) in Shares Outstanding 7,523,203 159,570 Class Y a Shares sold - 14,053 Shares issued for dividends reinvested 12 33 Shares redeemed (1,922) (6,874) Net Increase (Decrease) in Shares Outstanding 7,212 a During the period ended March 31, 2015, 3,865 Class I shares representing $50,638 were exchanged for 3,865 Class Y shares. See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended March 31, Class A Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 13.02 13.05 13.23 13.28 13.08 Investment Operations: Investment income—net a .08 .08 .11 .14 .19 Net realized and unrealized gain (loss) on investments .04 .04 (.06) .02 .20 Total from Investment Operations .12 .12 .05 .16 .39 Distributions: Dividends from investment income—net (.08) (.08) (.11) (.14) (.19) Dividends from net realized gain on investments (.03) (.07) (.12) (.07) - Total Distributions (.11) (.15) (.23) (.21) (.19) Net asset value, end of period 13.03 13.02 13.05 13.23 13.28 Total Return (%) b .95 .87 .43 1.13 3.02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .86 .87 .84 .84 .84 Ratio of net expenses to average net assets .74 .74 .74 .79 .84 Ratio of net investment income to average net assets .61 .59 .82 1.06 1.47 Portfolio Turnover Rate 20.92 32.84 34.38 27.16 30.99 Net Assets, end of period ($ x 1,000) 68,148 40,721 49,911 61,862 47,011 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 23 FINANCIAL HIGHLIGHTS (continued) Year Ended March 31, Class D Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 13.02 13.05 13.23 13.27 13.08 Investment Operations: Investment income—net a .10 .10 .13 .16 .21 Net realized and unrealized gain (loss) on investments .04 .04 (.06) .03 .19 Total from Investment Operations .14 .14 .07 .19 .40 Distributions: Dividends from investment income—net (.10) (.10) (.13) (.16) (.21) Dividends from net realized gain on investments (.03) (.07) (.12) (.07) - Total Distributions (.13) (.17) (.25) (.23) (.21) Net asset value, end of period 13.03 13.02 13.05 13.23 13.27 Total Return (%) 1.10 1.02 .58 1.36 3.10 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 .72 .70 .69 .69 Ratio of net expenses to average net assets .59 .59 .59 .64 .69 Ratio of net investment income to average net assets .75 .74 .97 1.22 1.61 Portfolio Turnover Rate 20.92 32.84 34.38 27.16 30.99 Net Assets, end of period ($ x 1,000) 307,975 334,580 385,943 476,785 488,869 a Based on average shares outstanding. See notes to financial statements. 24 Year Ended March 31, Class I Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 13.02 13.05 13.23 13.28 13.08 Investment Operations: Investment income—net a .11 .11 .14 .18 .23 Net realized and unrealized gain (loss) on investments .04 .04 (.06) .01 .19 Total from Investment Operations .15 .15 .08 .19 .42 Distributions: Dividends from investment income—net (.11) (.11) (.14) (.17) (.22) Dividends from net realized gain on investments (.03) (.07) (.12) (.07) - Total Distributions (.14) (.18) (.26) (.24) (.22) Net asset value, end of period 13.03 13.02 13.05 13.23 13.28 Total Return (%) 1.20 1.12 .60 1.46 3.26 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .64 .65 .63 .61 .60 Ratio of net expenses to average net assets .49 .49 .49 .55 .60 Ratio of net investment income to average net assets .85 .84 1.06 1.31 1.70 Portfolio Turnover Rate 20.92 32.84 34.38 27.16 30.99 Net Assets, end of period ($ x 1,000) 136,235 38,154 36,159 30,305 31,427 a Based on average shares outstanding. See notes to financial statements. 25 FINANCIAL HIGHLIGHTS (continued) Year Ended March 31, Class Y Shares 2016 2015 2014 a Per Share Data ($): Net asset value, beginning of period 13.02 13.05 13.08 Investment Operations: Investment income—net b .11 .11 .11 Net realized and unrealized gain (loss) on investments .04 .04 .09 Total from Investment Operations .15 .15 .20 Distributions: Dividends from investment income—net (.11) (.11) (.11) Dividends from net realized gain on investments (.03) (.07) (.12) Total Distributions (.14) (.18) (.23) Net asset value, end of period 13.03 13.02 13.05 Total Return (%) 1.21 1.13 1.53 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .65 .70 .55 d Ratio of net expenses to average net assets .49 .49 .49 d Ratio of net investment income to average net assets .85 .83 1.14 d Portfolio Turnover Rate 20.92 32.84 34.38 Net Assets, end of period ($ x 1,000) 70 95 1 a From July 1, 2013 (commencement of initial offering) to March 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 26 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Short-Intermediate Municipal Bond Fund (the “fund”) is the sole series of Dreyfus Premier Short-Intermediate Municipal Bond Fund (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to seek to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class D, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class D shares are sold at net asset value per share directly by Dreyfus and through certain banks and fund supermarkets, and as a part of certain wrap-fee programs. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. 27 NOTES TO FINANCIAL STATEMENTS (continued) (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, 28 maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Municipal Bonds † – 501,750,887 – † See Statement of Investments for additional detailed categorizations. At March 31, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized 29 NOTES TO FINANCIAL STATEMENTS (continued) on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2016, the fund did not incur any interest or penalties. Each tax year in the four-year period ended March 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. At March 31, 2016, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $270,432, undistributed ordinary income $19,843, undistributed capital gains $138,960 and unrealized appreciation $4,771,468. The tax character of distributions paid to shareholders during the fiscal periods ended March 31, 2016 and March 31, 2015 were as follows: tax-exempt income $3,440,716 and $3,214,198, ordinary income $184,511 and $48,323, and long-term capital gains $1,039,817 and $2,097,344, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), 30 each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million and prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended March 31, 2016, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from April 1, 2015 through August 1, 2016, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .49% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $610,489 during the period ended March 31, 2016. During the period ended March 31, 2016, the Distributor retained $1,972 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class D shares pay the Distributor for distributing its shares at an annual rate of .10% of the value of its average daily net assets. During the period ended March 31, 2016, Class D shares were charged $315,118 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A shares pay the Distributor at an annual rate of .25% of the value of its average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31 NOTES TO FINANCIAL STATEMENTS (continued) 31, 2016 , Class A shares were charged $149,070, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2016, the fund was charged $60,093 for transfer agency services and $2,771 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $522. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2016, the fund was charged $36,707 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a shareholder redemption draft processing agreement for providing certain services related to the fund’s check writing privilege. During the period ended March 31, 2016, the fund was charged $2,019 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended March 31, 2016, the fund was charged $10,522 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $216,337, Distribution Plan fees $26,062, Shareholder Services Plan fees $14,396, custodian fees $18,653, Chief Compliance Officer fees $5,294 and transfer agency fees $11,026, which are offset against an expense reimbursement currently in effect in the amount of $63,555. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 32 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended March 31, 2016, amounted to $199,111,824 and $93,345,319, respectively. At March 31, 2016 , the cost of investments for federal income tax purposes was $496,979,419; accordingly, accumulated net unrealized appreciation on investments was $4,771,468, consisting of $4,945,188 gross unrealized appreciation and $173,720 gross unrealized depreciation. 33 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Short-Intermediate Municipal Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Short-Intermediate Municipal Bond Fund (the sole series comprising Dreyfus Premier Short-Intermediate Municipal Bond Fund) as of March 31, 2016, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2016 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Short-Intermediate Municipal Bond Fund at March 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York May 25, 2016 34 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during the fiscal year ended March 31, 2016 as “exempt-interest dividends” (not generally subject to regular federal income tax). Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2016 calendar year on Form 1099-DIV which will be mailed in early 2017. Also, the fund hereby reports $.0052 per share as a short-term capital gain distribution and $.0293 per share as a long-term capital gain distribution paid on December 23, 2015. 35 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (64) Board Member (2015) Principal Occupation During Past 5 Years: · Trustee, The Bradley Trusts, private trust funds (2011-present) Other Public Company Board Memberships During Past 5 Years: · Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 78 ————— Gordon J. Davis (74) Board Member (2012) Principal Occupation During Past 5 Years: · Partner in the law firm of Venable LLP (2012-present) · Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5 Years: · Consolidated Edison, Inc., a utility company, Director (1997-2014) · The Phoenix Companies, Inc., a life insurance company, Director (2000-2014) No. of Portfolios for which Board Member Serves: 60 ————— 36 Nathan Leventhal (73) Board Member (2009) Principal Occupation During Past 5 Years: · President Emeritus of Lincoln Center for the Performing Arts (2001-present) · Chairman of the Avery Fisher Artist Program (1997-2014) · Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Memberships During Past 5 Years: · Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 50 ————— Robin A. Melvin (52) Board Member (2014) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; a board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (66) Board Member (2014) Principal Occupation During Past 5 Years: · Principal, Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 64 ————— Benaree Pratt Wiley (69) Board Member (2009) Principal Occupation During Past 5 Years: · Principal, The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 88 ————— 37 BOARD MEMBERS INFORMATION (Unaudited) (continued) INTERESTED BOARD MEMBERS J. Charles Cardona (60) Board Member (2014) Principal Occupation During Past 5 Years: · President and a Director of the Manager (2008-present), Chairman of the Distributor (2013-present; previously, Executive Vice President, 1997-2013), President of Dreyfus Institutional Services Division No. of Portfolios for which Board Member Serves: 36 J. Charles Cardona is deemed to be an “interested person” (as defined under the Act) of the Company as a result of his affiliation with The Dreyfus Corporation. ————— Isabel P. Dunst (69) Board Member (2014) Principal Occupation During Past 5 Years: · Of Counsel to the law firm of Hogan Lovells LLP (2015-present; previously, Partner, 1990-2014) No. of Portfolios for which Board Member Serves: 36 Isabel P. Dunst is deemed to be an “interested person” (as defined under the Act) of the Company as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Whitney I. Gerard, Emeritus Board Member 38 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 137 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015. Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, he served in various capacities with Deutsche Bank – Asset & Wealth Management Division, including as Director and Associate General Counsel, and Chief Legal Officer of Deutsche Investment Management Americas Inc. from June 2012 to May 2015. He is an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since September 1982. 39 OFFICERS OF THE FUND (Unaudited) (continued) GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 162 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 162 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARIDAD M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 62 investment companies (comprised of 160 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Distributor since 1997. 40 NOTES 41 For More Information Dreyfus Short-Intermediate Municipal Bond Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DMBAX Class D: DSIBX Class I: DIMIX
